DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The communication dated Nov. 30, 2020 has been fully considered.  Claims 1, 3-12 and 14-26 are currently pending. Claims 2 and 13 were canceled.  Claims 5, 7-9, and 11 were previously withdrawn in response to a restriction requirement.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 6, 10, 12, and 20  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent No. 4,002,722 to Suzuki et al. (hereinafter Suzuki) in view of International Publication No. WO 97/02883 to Jansen et al. (hereinafter Jansen), as evidenced by US Patent No. 5,571,705 to Pierce (hereinafter Pierce).
In regard to claim 1, Suzuki teaches a method for removing gas from a gas stream comprising:
contacting a gas stream (vent gas in duct 1) with a liquid stream comprising an oxidant (col. 3 lines 5-10, 29-38), wherein the oxidant comprises a reaction product of hydrogen peroxide and a hydrogen peroxide decomposition additive wherein said 
adding the hydrogen peroxide and the hydrogen peroxide decomposition additive to the recycle line (the pump 31 delivers the hydrogen peroxide decomposition additive from tank 22 into tank 4 and pump 31’ delivers the hydrogen peroxide from tank 24 into tank 4 where both the hydrogen peroxide and the hydrogen peroxide decomposition additive are added to the recycle line that passes through pump 20 and nozzles 17; col. 4 lines 6-15). Suzuki further teaches the method is applicable for treating vent gas having a disagreeable odorous component (col. 1 lines 5-7) does not disclose the gas is inorganic sulfide and the gas stream (discharge gas) comprises an inorganic sulfide.
Jansen teaches that it is known to use oxidant (Fenton’s reagent; pg. 8 lines 13-37, specifically line ~29; Fenton’s reagent comprises ferrous sulfate as evidence by Pierce col. 30 lines 63-64) comprises a reaction product of hydrogen peroxide and a hydrogen peroxide decomposition additive in order to remove hydrogen sulfide (a disagreeable odorous component, pg. 6 lines 18-28, specifically lines ~27-28) from a gas stream (discharge gas).
It would have been obvious to one having ordinary skill in the art at the time of the invention to substitute in the method taught by Suzuki the gas to be removed is hydrogen sulfide as taught by Jansen since Suzuki teaches it is desirable to remove odorous components from gas streams and Jansen teaches hydrogen sulfide may be removed by using oxidant (Fenton’s reagent; pg. 8 lines 13-37, specifically line ~29) 

In regard to claim 4, the combination of Suzuki in view of Jansen teaches the method of claim 1, wherein the hydrogen peroxide decomposition additive comprises ferrous sulfate (col. 3 lines 41-48).

In regard to claim 6, the combination of Suzuki in view of Jansen teaches the method of claim 1, wherein the hydrogen peroxide decomposition additive comprises an element selected from the group consisting of elements in groups 1B, 2B, 3B, 4B, 5B, 6B, 7B, or 8B of the Periodic Table of Elements (Fe is in 8B) and combinations thereof (col. 3 lines 41-48).

in regard to claims 10, 12, and 20, the combination of Suzuki in view of Jansen teaches the method of claim 1.  Jansen further teaches adding a chelating agent (catalysts and complex-forming agents) to the liquid stream; wherein the chelating agent is capable of increasing solubility of the hydrogen peroxide decomposition additive (pg. 9 lines 15-19).

Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Suzuki in view of Jansen, as discussed above in regard to claim 1, and in view of US Patent No. 3,969,479 to Lonnes et al. (hereinafter Lonnes).
In regard to claim 3, the combination of Suzuki in view of Jansen teaches the method of claim 1.  Suzuki teaches the need to remove odorous components from a discharge stream (col. 2 lines 11-24) and Jansen teaches hydrogen sulfide is removed by the same oxidant (Fenton’s reagent; pg. 8 lines 13-37, specifically line ~29). The combination does not disclose the gas stream comprises a gas stream from a rendering process.
Lonnes teaches that gas streams (which is considered a discharge stream) from rendering plants contain odorous emissions comprising hydrogen sulfide (abstract).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the gas stream taught by Suzuki in view of Jansen to be from a rendering process as taught by Lonnes since Lonnes teaches rendering plant emissions comprise hydrogen sulfide and the combination of Suzuki in view of Jansen teaches removing hydrogen sulfide from discharge streams.

Allowable Subject Matter
Claims 19 and 21-26 are allowed. The reasons for allowance were given in a previous Office Action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438,164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(l) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). The www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.Qov/patents/process/fne/efs/guidance/eTD-info-jsp.
Claims 1, 4, 10, 14-18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-8, 14, 16-17, 23-24, 30-31, and 33 of U.S. Patent No. 6,645,450 in view of Suzuki in view of Jansen.
Although the conflicting claims are not identical, they are not patentably distinct from each other because:
The following table shown which claims of'450 correspond to the claims the instant application (the difference being that '450 doesn't teach the noxious or odorous component is noxious or odorous inorganic sulfide, however, the combination of Suzuki and Jansen teaches it is known to contact a gas stream comprising hydrogen sulfide with a liquid comprising an oxidant comprising a reaction product of hydrogen peroxide and a hydrogen peroxide decomposition additive; [see Suzuki and Jansen citations above]; Suzuki teaches the contacting step is performed in a gas/liquid contactor comprising a spray tower, and a recycle line that recycles the liquid stream through the gas/liquid contactor; and adding the hydrogen peroxide and the hydrogen peroxide decomposition additive to the recycle line [see Suzuki citations above]):

Instant claims
1
1
3-7
4
8
14-15
24
15
30
16-18
31
10, 20

 

Response to Arguments
Applicant’s arguments with respect to the rejection under 35 USC 112 of claim 1 is persuasive and the rejection is withdrawn.

Applicant's arguments with respect to the rejection under 35 USC 103 of claims 1-4, 6, 10, 12, and 20 have been considered but are not persuasive. 
Applicant alleges on page 8 of the Applicant Remarks that neither Suzuki nor Jansen teaches adding the hydrogen peroxide and the hydrogen peroxide decomposition additive to the recycle line as currently claimed.
The Examiner respectfully disagrees because in Suzuki the pump 31 delivers the hydrogen peroxide decomposition additive from tank 22 into tank 4 and pump 31’ delivers the hydrogen peroxide from tank 24 into tank 4 where both the hydrogen peroxide and the hydrogen peroxide decomposition additive are added to the recycle line that passes through pump 20 and nozzles 17; col. 4 lines 6-15.

For at least the reason given above, the Examiner maintains the 103 rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CABRENA HOLECEK whose telephone number is (571)270-1196.  The examiner can normally be reached on M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571)270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CABRENA HOLECEK/Examiner, Art Unit 1776